          Case 3:20-cv-00014-JM Document 28 Filed 02/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JOHN ANDREW ALTES,                                                                 PLAINTIFF
#168197

v.                                  3:20CV00014-JM-JTK

TERRY MAPES, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED with prejudice.

       IT IS SO ADJUDGED this 23rd day of February, 2021.




                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
